NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                             FILED
                              FOR THE NINTH CIRCUIT
                                                                             OCT 07 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JERRIE A. ARCHER,                                 No. 13-35659

                 Plaintiff - Appellant,           D.C. No. 6:12-cv-00767-SI

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                               for the District of Oregon
                      Michael H. Simon, District Judge, Presiding

                               Submitted October 5, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON, and LEAVY, Circuit Judges.

      Jerrie A. Archer appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      1. The administrative law judge (“ALJ”) provided specific, clear, and

convincing reasons for rejecting Archer’s subjective complaints, including her

daily activities, her failure to seek or comply with counseling treatment, failure to

take prescribed medication, and lack of supporting medical evidence. See Smolen

v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (discussing factors considered in

evaluating credibility).

      2. In rejecting the testimony of Archer’s daughter, Sara Ball, the ALJ

provided reasons “germane to the witness” for doing so, by questioning Ball’s

ability to adequately observe Archer, and by noting that Ball’s testimony was

inconsistent with the medical evidence. See Molina, 674 F.3d at 1114 (reciting

standard); Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (citing

inconsistency with medical evidence as a germane reason).

      3. The ALJ properly evaluated the medical opinions in determining

Archer’s residual functional capacity (“RFC”) and provided specific, clear, and

convincing reasons for rejecting certain medical opinions. Tommasetti v. Astrue,

533 F.3d 1035, 1041 (9th Cir. 2008) (reciting standard); id. at 1038 (explaining

that this court will uphold the ALJ’s conclusion when the evidence is susceptible to


                                           2
more than one rational interpretation). The ALJ properly rejected the opinions of

examining psychologist William Trueblood, Ph.D., examining physician Michael

Henderson, M.D., and a 2007 opinion by treating physician Nancy Maloney, M.D.,

because these opinions rested largely upon Archer’s discounted credibility and

were inconsistent with their own objective findings and the medical record.

      4. Archer failed to establish any severe physical or mental impairments

beyond those found by the ALJ that would render the RFC determination

incomplete. Substantial evidence supports the ALJ’s finding that a person with

Archer’s RFC can perform Archer’s past relevant work. See Molina, 674 F.3d at

1109-10.

      AFFIRMED.




                                         3